Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Interview summary
2.	Applicant elected species Group I: claims 1-7 and 15-20 without traverse from Restriction/Election requirement of species Group I: 1-7 and 15-20 and Group II: 8-14.  Applicant advised to cancel withdrawn claims in Group II: claims 8-14. Therefore, Group II: claims 8-14 has been cancelled.

Allowable Subject Matter 
3. 	Claims 1- 5, 7, 15 - 20 are allowed. Claims 6, 8-14 are cancelled.
4. 	The following is an examiner’s statement of reasons for allowance:
5. 	Applicants invention is drawn to a method of estimating a time offset based on first arrival path (FAP) estimation, an FAP indicates a time instance of a first path, which is at time 0 if there is no time offset, when  there is a time offset, an FAP is shifted accordingly, thereby adjusting an FFT timing window to a desired range to compensate for a time offset.

The Applicants independent claim 1 recites, inter alia a method, comprising: receiving an estimated first arrival path (FAP); 
processing the estimated FAP by subtracting a nonzero FAP offset from the estimated FAP to generate an intermediate adjustment value;
 providing a rounding operation on the processed estimated FAP to generate an adjustment value for adjusting a fast Fourier transform (FFT) window; 
determining a quantization error based on the processed estimated FAP; 
and summing the quantization error to the processed estimated FAP.


The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1 and 15, prior art  Stein.[ US 20030054832 A1 discloses in para [0016] the adjustment of the estimate of a mobile unit's location includes subtracting  the lower bound of excess delay from the actual time of arrival measurements used to determine the time difference of arrival, to produce a corresponding distance adjustment.  In another embodiment, the adjustment includes weighting the time difference of arrival measurements, according to the lower bound of excess delay for their associated time of arrival measurements, to adjust the estimated location.
Prior art Berger et al.  [US 10505653 B1] discloses in [column 16] lines 54-65, [column 17] lines 1-5, Fig. 9, In some cases, this offset indication is received with the indication of the time of arrival for the second frame. Alternately or additionally, the indication of the offset may be sent separately as any suitable type of packet or frame, such as a purpose-specific FTM offset frame.
at 912, a time of arrival  for the first frame is corrected based on the offset received from the remote device. Because the time of arrival for the first frame is calculated by the device without time domain processing, using the offset may be effective to provide a time of arrival that accurately reflects the first path  between the device and the remote device. This can effectively leverage symmetry of the wireless channel and/or multiple FTM transactions to provide more accurate time of arrivals for frames communicated through the wireless channel.

However, combination of prior arts of records Stein and Berger does not teach  
processing the estimated FAP by subtracting a nonzero FAP offset from the estimated FAP to generate an intermediate adjustment value;
providing a rounding operation on the processed estimated FAP to generate an adjustment value for adjusting a fast Fourier transform (FFT) window; 
determining a quantization error based on the processed estimated FAP; 

Therefore, the claims 1 and 15 are allowed for these above reasons. The respective dependent claims of independent claims 1 and 15 are also allowed. 

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Applicant is reminded that for any amendments to the claims (including any new claim) that is not encompassed by the preexamination search and accelerated examination support documents previously filed, applicant is required to provide updated preexamination search and accelerated examination support documents that encompass the amended or new claims at the time of filing the amendment.  Failure to provide such updated preexamination search and accelerated examination support documents at the time of filing the amendment will cause the amendment to be treated as not fully responsive and not to be entered.  See MPEP § 708.02(a) subsection VIII.D. for more information.  
If the reply is not fully responsive, the final disposition of the application may occur later than twelve months from the filing of the application.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kerner et al. [US 20210041549 A1] Radio Frequency Based Sensing Using Communication Signals.
Shahar-Doron et al. [US 20200319329 A1] Channel Estimation Combining For Secure Time of Flight Applications.
Smith et al.[US 20160127871 A1] Method and System for Providing Enhanced Location Based Trilateration
Han et al. [US 20070229355 A1] Method and System for Determining Position of Terminal By Using Location Detector in Gps Satellite-Invisible Area.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244.  The examiner can normally be reached on 9:30 - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ATIQUE AHMED/Primary Examiner, Art Unit 2413